DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
The application of Cavallaro et al. for a “tracking system” filed May 27, 2021 has been examined.  
 
This application is a CON of 16/838,588 filed April 2, 2020, now US# 11,022,690,
which is a CON of 16/362,225 filed March 22, 2019, now US# 10,613,226,
Which is a CON of 15/489,333 filed April 17, 2017, now US# 10,241,205,
Which is a CON of 14/506,969 filed October 6, 2014, now US# 9,625,321,
Which is a CON of 12/906,012 filed October 15, 2010, now US# 8,884,741,
which claims benefit of 61/307,578 filed February 24, 2010.

Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: Under cross references to related applications CON status needs to be updated.  Serial number 16/838,588 filed April 2, 2020, now US# 11,022,690. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,022,690.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Referring to Claims 1 and 11 of the Instant Application, the method and the system for tracking multiple movable objects includes a computer including a processor and a memory receiving signal data measured by at least one sensor, wherein the signal data is associated with a multiplicity of objects; 
wherein the multiplicity of objects comprises at least one first object and at least one second object;
wherein the at least one first object is configured with at least one tag;

determining locations of the multiplicity of objects based on the signal data;
determining a first frequency for tracking the at least one second object based on a first location of the at least one second object;
determining a second frequency for tracking the at least one second object based on a second location of the at least one second object;
tracking the at least one second object with the first frequency based on the first location of the at least one second object; and
tracking the at least one second object with the second frequency based on the second location of the at least one second object.
The different is that the Claim 1 of the instant application did not explicitly disclose that at least one tag is a radio frequency identification (RFID) tag and at least one transponder is infrared (IR) transponder.
It would have been obvious to a person of ordinary skill in the art to recognize that the method of using the at least one tag of the claim 1 of the Instant Application would be using the at least one radio frequency identification (RFID) tag.  The claim 1 of the Instant Application would anticipated in the claim 1 of the U.S. Patent No. 11,022,690 because all of the pending limitations are recited in the patented claim. 

The following claims are patentably similar from each other:
Instant Application    			     U.S. Patent No. 11,022,690
1, 11					1, 11

3, 13					3, 13
4, 14					4, 14
5, 15					5, 15
6, 16					6, 16
		7, 17					7, 17
		8, 18					8, 18
		9, 19					9, 19
		10, 20					10, 20

Claims 1-4, 8, 10-14, 18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 8, 11, 12, 14, 15, 16 and 18 of U.S. Patent No. 10,613,226.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Referring to Claims 1 and 11 of the Instant Application, the method and the system for tracking multiple movable objects includes a computer including a processor and a memory receiving signal data measured by at least one sensor, wherein the signal data is associated with a multiplicity of objects; 
wherein the multiplicity of objects comprises at least one first object and at least one second object;
wherein the at least one first object is configured with at least one tag;

determining locations of the multiplicity of objects based on the signal data;
determining a first frequency for tracking the at least one second object based on a first location of the at least one second object;
determining a second frequency for tracking the at least one second object based on a second location of the at least one second object;
tracking the at least one second object with the first frequency based on the first location of the at least one second object; and
tracking the at least one second object with the second frequency based on the second location of the at least one second object.
The different is that the Claim 1 of the instant application did not explicitly disclose that the method includes wherein the signal data includes image data and wherein the image data includes pixel data and wherein at least one sensor includes an IR camera and tracking the at least one player.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to recognize that the claim 1 of the instant application would still be operable as the claim 1 of the U.S. Patent No. 10,613,226 without the limitations that the signal data includes image data and pixel data and the sensor includes an IR camera and tracking the second object is the same as tracking the player.  Therefore, the claims of the instant application are broader than the claims of the U.S. Patent No. 10,613,226.

The following claims are patentably similar from each other:

1, 11					1, 11
		2, 12					2, 12
		3, 13					4, 14
		4, 14					5, 15
		8, 18					6, 16
		10, 20					8 and 18

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061(571)272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684